Schuchman, J.
This is an appeal from two orders denying the defendant’s motions to set aside the service of the summons and complaint on the ground .that the person on whom the process was served w¡as not at: the time of such service (November 2, 1895) an officer of the defendant company.
The question .of fact whether the person served .ivas an officer of the company, at the time of service was referred - to-a referee, who reported in the affirmative after the most. . elaborate investigation both as to .questions of ■ fact as of, law.
*699The report is so exhausting that the court could not improve on it.
It was adopted by the judge who denied the motions.
Orders affirmed, with costs.
Yan Wyck, Oh. J., and McCarthy, J., concur.
Orders affirmed, with costs.